DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-10 and 20-28 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Arguments
1.	Applicant’s response arguments, with regards to claims 1-10 and 20-28, filed on 01/13/2021 are moot in view of the new grounds of rejection under the combination of Hata, Umemoto and Vakharia which is necessitated by Applicant’s amendments


Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“integrator” in claim 1 and 20. 
“adder” in claims 1, 7, 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1-4, 6-10, 20-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0192854 to Hata et al. in view of US2011/0282154 to Umemoto, further in view of US2017/009298 to Vakharia et al.
8.	Regarding claim 1, Hata discloses a system (see at least Figs. 1-5(a-c)) comprising: a flexible member connected to a drive transmission mechanism (flexible manipulator connect to drive source see at least [¶ 7 & 36 & 38] and Fig. 2);  
at least one input device including a first manipulation element provided to input a first variable changing over time (first manipulator 3 input first variable see at least [¶ 7, 36-37 & 77, 79] and Figs. 1-3 & 6) and a second manipulation element, wherein the first and second manipulation elements can be present on the same at least one input device or can be on separate input devices (manipulator 3 and 4 are on separate devices as shown in Fig. 1) is provided to input a second variable changing over time (second manipulator 4 to input second variable see at least [¶ 7, 36-37 & 77, 79] and Figs. 1-2 & 6);  
a control device (control apparatus 1) including an integrator (integrator 15 see at least Fig. 6) and an adder (calculator 13 /adder see at least Fig. 6) and to calculate a driving amount to apply to the drive transmission mechanism (the system compute the driving amount to drive the mechanism by adding the first value and second value see at least [¶ 72] and Fig. 6); and 


Hata does not explicitly discloses the limitation of second variable and an adder that adds an output of the integrator and the first variable with different coefficients to calculate a driving amount to apply to the drive transmission mechanism;
However, Hata discloses controller that read two variables, and includes and calculator / adder and integrator that is capable of time-integrating any variable, manipulate the two variables, and compute the driving amount to apply to the drive transmission mechanism based on the variables (see at least [¶ 72] and Fig. 6).
However, Umemoto is directed to medical apparatus includes a bending portion that is bent via a pulled wire, a drive section that pulls the wire. Umemoto discloses as shown in Fig. 10 A-B, the system obtains the reading of two variable (reference F1 &F2) and the system manipulate variable in (F2) to get the manipulated variable in (F4) and then add (St1) the manipulated variable with the original variable in (F1) to get the combine variable in (F5) (see at least [¶ 132] and Fig. 10A-B). This mean the system of Umemoto take variables and manipulate second variable, then add the original first variable to the manipulated variable to get combine variable. Furthermore, Hata discloses the system that compute the driving amount/combine variable to apply to the drive transmission mechanism based on the two variables that related to angle of rotation. Therefore, from the teaching of Umemoto, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Hata to use the technique take variables and manipulate second variable, then 

Hata does not explicitly discloses the limitation of the first and second manipulation elements can be used at the same time.
However, Vakharia is directed user input device for robotic surgical system. Vakharia discloses a surgical robot for performing surgical procedures using various types of instruments, where the operator use a input device includes pivoting trigger (102), articulation button (104, 106), and the operator can press/actuate the trigger (102) and press the articulation button 104/106 at same time to generate control signals corresponding with a specific movement/actions of surgical instrument (see at least [¶ 2, 61, 67-68] and Figs. 2-7). Therefore, from the teaching of Vakharia, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Hata to use the technique of using the first and second manipulation the same time similar to that of the teaching of Vakharia in order to enhance the accuracy of the movement of the manipulator. 

9.	Regarding claims 2 and 21, Hata discloses wherein at least one of the first 
manipulation element and the second manipulation element of the at least one input device includes a homing mechanism (the manipulation element set to zero/ homing mechanism see at least Fig. 5a & c see at least [¶ 15]). 
 

 
11.	Regarding claims 4 and 23, Hata discloses the wire is wound around an output shaft of the drive source and rotation of the drive source causes the wire to be pulled (wire wound drive source see at least [¶ 39] and Figs. 1-2). 

12.	Regarding claims 5 and 24, Hata, Umemoto and Vakharia in combination disclose all the limitation of claim 1. However, it is silent as to the specifics of applying mathematical formula for the driving amount is proportional to a bend angle .theta.  formed between the flexible member and a vertical axis, .theta.=.alpha..sub.1.DELTA.m.sub.1+.alpha..sub.2.intg..DELTA.m.sub- .2dt, 
where .DELTA.m.sub.1 is the first variable defining an angle and .DELTA.m.sub.2 
is the second variable defining an angular-velocity. 
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving .theta.=.alpha..sub.1.DELTA.m.sub.1+.alpha..sub.2.intg..DELTA.m.sub- .2dt, 
as shown by Hata.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  

at least one input device includes a third manipulation element that inputs a third variable (input unit 4 includes button that input the third variable see at least [36] and Fig. 1), and wherein the control device includes an adder that adds the first variable and the third variable (control device includes a calculator / adder that is capable adding multiple variables (see at least [¶ 72] & Fig. 6).
Hata does not explicitly disclose the limitation of first manipulation element or the third manipulation element include the homing mechanism. However, Hata discloses the manipulation element set to zero/ homing mechanism see at least Fig. 5a & c see at least [¶ 15]). Therefore, from Hata own teaching, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Hata to provide reset to zero/homing mechanism within the input unit 4 in order to enhance accurately control the manipulator.
 
14.	Regarding claims 8 and 27, Hata discloses at least one of the first and second 
manipulation elements comprises a joystick (joystick see at least [¶ 36] and Fig. 1). 

15.	Regarding claims 9 and 28, Hata, Umemoto and Vakharia in combination disclose all the limitations of claim 1 as discussed above, but Hata does not explicitly disclose the limitation of the at least one input device includes dials to input coefficients to multiply the first and second variables. 
Hata and Umemoto discloses the claimed invention except for input device includes dials to input coefficients to multiply the first and second variables. It would have been 
 
16.	Regarding claim 10, Hata discloses the flexible member comprises two or more separately bendable sections (bendable positions 201 and 202 see at least [¶ 38] and Fig. 2). 

17.	Regarding claim 20, Hata discloses a method comprising: providing a flexible member connected to a drive transmission mechanism (flexible manipulator connect to drive source see at least [¶ 7 & 36 & 38] and Figs. 1-5 a-c); 
inputting a first variable changing over time and a second variable changing over time through first (first manipulator 3 input first variable and second manipulator 4 to input second variable see at least [¶ 7, 36-37 & 77, 79] and Figs. 1-3 & 6) and
second manipulation elements of at least one input device, respectively, wherein the first and second manipulation elements can be present on the same at least one input device or can be on separate input devices (manipulator 3 and 4 are on separate devices as shown in Fig. 1 see at least [¶ 7, 36-37 & 77, 79] and Figs. 1-2 & 6), 
time-integrating the second manipulated variable  and adding an output of an - 6-Serial No. 15/959,800Docket No. 2610-21677-non-prov integrator and calculate a driving amount (integrator 15, calculator 13 /adder and the system 
applying a driving force by a drive source, the drive force based on the calculated driving amount value to the drive transmission mechanism to bend the flexible member the drive source applying the driving force see at least [¶ 7,38-39, 42 &72], Figs. 2& 6).
Hata does not explicitly discloses the limitation of second variable and an adder that adds an output of the integrator and the first variable with different coefficients to calculate a driving amount to apply to the drive transmission mechanism;
However, Hata discloses controller that read two variables, and includes and calculator / adder and integrator that is capable of time-integrating any variable, manipulate the two variables, and compute the driving amount to apply to the drive transmission mechanism based on the variables (see at least [¶ 72] and Fig. 6).
However, Umemoto is directed to medical apparatus includes a bending portion that is bent via a pulled wire, a drive section that pulls the wire. Umemoto discloses as shown in Fig. 10 A-B, the system obtains the reading of two variable (reference F1 &F2) and the system manipulate variable in (F2) to get the manipulated variable in (F4) and then add (St1) the manipulated variable with the original variable in (F1) to get the combine variable in (F5) (see at least [¶ 132] and Fig. 10A-B). This mean the system of Umemoto take variables and manipulate second variable, then add the original first variable to the manipulated variable to get combine variable. Furthermore, Hata discloses the system that compute the driving amount/combine variable to apply to the drive transmission mechanism based on the two variables that related to angle of rotation. Therefore, from the teaching of Umemoto, It would have been obvious to those 
Hata does not explicitly discloses the limitation of the first and second manipulation elements can be used at the same time.
However, Vakharia is directed user input device for robotic surgical system. Vakharia discloses a surgical robot for performing surgical procedures using various types of instruments, where the operator use a input device includes pivoting trigger (102), articulation button (104, 106), and the operator can press/actuate the trigger (102) and press the articulation button 104/106 at same time to generate control signals corresponding with a specific movement/actions of surgical instrument (see at least [¶ 2, 61, 67-68] and Figs. 2-7). Therefore, from the teaching of Vakharia, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Hata to use the technique of using the first and second manipulation the same time similar to that of the teaching of Vakharia in order to enhance the accuracy of the movement of the manipulator. 

18.	Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0192854 to Hata et al. in view of US2011/0282154 to Umemoto, further in view of US2006/0181417 to Pullmann et al. 
at least one input device includes a switch that invalidates an input from at least one of the first manipulation element and the second manipulation element. 
However, Pullmann is directed to monitoring a closed position two part moveable of robotic system. Pullmann discloses the system discloses a switch device 22 that cancels/invalidate the signal of input (see at least [¶ 61]). Therefore, from the teaching of Pullmann, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Hata provide a switch that cancels/invalidate the signal of input similar that of the teaching of Pullmann in order to enhance the safety.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHID BENDIDI/Primary Examiner, Art Unit 3667